DETAILED ACTION
RE: Georges et al.
1.	Applicant’s reply filed on 6/17/2022 and supplemental response filed on 8/5/2022 and 8/8/2022 are acknowledged and entered.
2.	The information disclosure statements (IDS) submitted on 6/17/2022 and 8/5/2022 have been considered by the examiner.
3.	The sequence listing filed on 8/8/2022 is acknowledged and entered.
4.	Claims 1, 2, 6-48, 54 and 64-66 are pending. Claims 3-5, 49-53 and 55-63 are canceled. Withdrawn claims 8-37 and 43-45 are rejoined.
5.	Claims 1, 2, 6-48, 54 and 64-66 are allowed.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Yan Qi on Aug. 8, 2022.
The application has been amended as follows: 

Amendments to the Claims
In claim 64, last line, the phrase “P329G (numbering according to Kabat EU index)” has been changed to --P329G, numbering according to Kabat EU index--.

Rejoinder
7.	Claims 8-37 and 43-45 were previously withdrawn from consideration as a result of a species election. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election for groups (ii)-(vi), as set forth in the Office action mailed on 6/15/2021, is hereby withdrawn and claims 8-37 and 43-45 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 


REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
	All of the objections and rejections in the office action mailed on 2/17/222 are withdrawn in view of applicant’s amendments and submission of a terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643